Opinion issued November 21, 2013




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                        ————————————
                          NO. 01-12-00318-CV
                        ———————————
  RES-AZ THREE, LLC, a Florida Limited Liability Company, Appellant
                                     V.
                HOWARD T. TELLEPSEN, JR., Appellee



                 On Appeal from the 400th District Court
                        Fort Bend County, Texas
                  Trial Court Case No. 11-DCV-193506



                                     and
                        ————————————
                          NO. 01-12-00301-CV
                        ———————————
IN RE RES-AZ THREE, LLC, a Florida Limited Liability Company, Relator
            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Appellant/relator Res-AZ Three, LLC filed a petition for writ of mandamus

and an appeal from a judgment entered by the 400th District Court of Fort Bend

County, Texas, in cause number 11-DCV-193506. The parties have filed joint

motions to dismiss the appeal and the mandamus proceeding on the grounds that

the parties have reached a settlement agreement. The parties request that this

Court dismiss the appeal and mandamus.


      The Court, having considered the documents on file and the joint motions to

dismiss, is of the opinion that the motions should be granted. See TEX. R. APP. P.

42.1(a). The joint motions to dismiss are granted, and the appeal and petition for

writ of mandamus are hereby DISMISSED. In accordance with the agreements of

the parties, costs are taxed against the parties who have incurred them.




                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                          2